Citation Nr: 1504913	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.

3.  Entitlement to an initial rating in excess of 30 percent for atherosclerotic heart disease post coronary artery bypass graft (CABG), prior to September 1, 2012, and to a rating in excess of 10 percent from September 1, 2012, forward.

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with cataracts and erectile dysfunction.

5.  Entitlement to an initial rating in excess of 10 percent for right foot neuropathy associated with diabetes mellitus.

6.  Entitlement to an initial rating in excess of 10 percent for left foot neuropathy associated with diabetes mellitus.

7.  Entitlement to an initial compensable rating for residuals of scars status post CABG associated with atherosclerotic heart disease post coronary artery bypass graft.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1963 to February 1966.

This appeal to the Board of Veterans' Appeals (Board) is from December 2009, November 2010, March 2012, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the RO denied service connection for PTSD and awarded service connection for diabetes mellitus rated as 20 percent disabling, effective from July 17, 2009.  The Veteran submitted a notice of disagreement with the denial of service connection for PTSD in January 2010.  In addition, new and material evidence concerning the rating assigned for diabetes mellitus was received within one year.  See VA treatment records dated in September 2010; 38 C.F.R. § 3.156(b) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In November 2010 rating decision, the RO awarded service connection for an anxiety disorder rated as 30 percent disabling effective from July 17, 2009, and awarded service connection for atherosclerotic heart disease (ASHD) post coronary artery bypass graft (CABG) rated as 30 percent disabling effective from January 21, 2010.  The Veteran submitted a notice of disagreement with the 30 percent rating assigned for the anxiety disorder in January 2011.  In addition, new and material evidence concerning the rating assigned for ASHD was received within one year.  See VA examination report dated February 16, 2011; 38 C.F.R. § 3.156(b) (2014).

In March 2012, the RO granted service connection for the following:  scars associated with the Veteran's heart surgery rated as noncompensable effective from December 7, 2010; left foot neuropathy associated with diabetes mellitus rated as 10 percent disabling effective from December 7, 2010; and right foot neuropathy associated with diabetes mellitus rated as 10 percent disabling effective from December 7, 2010.  The RO also readjudicated the diabetes mellitus claim and confirmed the previously assigned 20 percent rating; denied entitlement to a TDIU; and in readjudicating the rating assigned for ASHD, proposed to reduce the 30 percent rating to 10 percent.  In June 2012, the RO effectuated the proposal and reduced the 30 percent rating assigned for ASHD to 30 percent, effective from September 1, 2012.  The Veteran submitted an NOD with the March and June 2012 rating decisions in July 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claims for service connection for PTSD and an initial compensable rating for scars, these matters must be remanded as the RO did not respond to the Veteran's NODs by issuing statements of the case (SOCs).  

The December 2009 rating decision separately denied service connection for PTSD and an anxiety disorder.  The January 2010 NOD shows that the Veteran disagreed with the entire decision and he specifically made reference to his diagnosis of PTSD.  A November 2010 rating decision granted service connection for an anxiety disorder and in doing so discussed PTSD.  The RO essentially considered the grant of service connection for an anxiety disorder as a complete grant of the benefit sought for both disabilities.  However, the issue must be bifurcated since the Veteran had submitted evidence of a PTSD diagnosis and had continuously argued that he has PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F. 3d 1380 (Fed. Cir. 2011).  Granting service connection for anxiety disorder did not render PTSD moot as there is no law or regulation that prohibits service connection for more than one psychiatric disorder.  Thus, it is clear that this aspect of the initial claim for service connection for PTSD remains open and pending.  However, the Veteran has not been provided an SOC.

The March 2012 rating decision granted service connection for scars associated with the Veteran's heart surgery and assigned a noncompensable rating.  The July 2012 NOD specifically included scars but it was not addressed in the October 2013 SOC.

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon.

As for the appeals involving higher ratings and a TDIU, there are no contemporaneous medical records to consider in rating the disabilities.  The most recent treatment records are dated in November 2011 and the most recent VA examinations are dated in November 2009 and February and June 2011.  As pointed out by the Veteran's representative in the November 2014 Informal Hearing Presentation, these examinations are too remote to determine the current level of impairment caused by his service-connected disabilities, as there is an indication that his disabilities have worsened since the prior examinations.  In addition, the Veteran's complete treatment records from John Briggs, M.D. and Gregory Rose, M.D. should be obtained, to include the results of a lexican stress test/nuclear scan report dated August 25, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran addressing the matters of entitlement to service connection for PTSD and an initial compensable rating for scars.  The Veteran must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since November 2011.

3.  Make arrangements to obtain the Veteran's complete treatment records John Briggs, M.D. and Gregory Rose, M.D., dated since January 2009, to include the results of a lexican stress test/nuclear scan report dated August 25, 2009.

4.  Once the above development is completed, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected anxiety disorder, atherosclerotic heart disease post coronary artery bypass graft, diabetes mellitus with cataracts and erectile dysfunction, right foot neuropathy, left foot neuropathy, and scar(s) status post CABG.

The claims file and a copy of this Remand must be provided to and be reviewed by the examiners in conjunction with the examinations.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiners are requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist to determine the functional limitations imposed by all of his service-connected disabilities, particularly with respect to his ability to obtain and maintain employment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Finally, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




